Exhibit 10.32
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
         YEAR-END FRENCH ALTERNATIVE RSU AWARD
          This Award Agreement sets forth the terms and conditions of the
         Year-End award (this “Award”) of French Alternative RSUs (“Year-End
French Alternative RSUs”) granted to you under The Goldman Sachs Amended and
Restated Stock Incentive Plan (the “Plan”).
          1. The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision. In light of the U.S. tax rules relating to deferred
compensation in Section 409A of the Code, to the extent that you are a United
States taxpayer, certain provisions of this Award Agreement and of the Plan
shall apply only as provided in Paragraph 15.
          2. Award.
               (a) The number of Year-End French Alternative RSUs subject to
this Award is set forth in the Award Statement delivered to you. An RSU is an
unfunded and unsecured promise to deliver (or cause to be delivered) to you,
subject to the terms and conditions of this Award Agreement, a share of Common
Stock (a “Share”) on the Delivery Date or as otherwise provided herein. Until
such delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc. In addition, as set forth in your Award
Statement, all Shares delivered pursuant to your Year-End French Alternative
RSUs will be subject to transfer restrictions following the Delivery Date as
described in Paragraph 3(b)(iv) below. This Award is conditioned on your
executing the related signature card and returning it to the address designated
on the signature card and/or by the method designated on the signature card by
the date specified, and is subject to all terms, conditions and provisions of
the Plan and this Award Agreement, including, without limitation, the
arbitration and choice of forum provisions set forth in Paragraph 12. By
executing the related signature card (which, among other things, opens the
custody account referred to in paragraph 3(b) if you have not done so already),
you will have confirmed your acceptance of all of the terms and conditions of
this Award Agreement.
               (b) This Award is made available to you solely because you are an
employee of the Firm on the Date of Grant who does not own shares representing
10% or more of the issued share capital of GS Inc.
          3. Vesting and Delivery and Transfer Restrictions.
               (a) Vesting. Except as provided in this Paragraph 3 and in
Paragraphs 2, 4, 6, 7, 9, 10 and 15, on each Vesting Date you shall become
Vested in the number or percentage of Year-End French Alternative RSUs specified
next to such Vesting Date on the Award Statement (which may be rounded to avoid
fractional Shares). While continued active Employment is not required in order
to receive delivery of the Shares underlying your Outstanding Year-End French
Alternative RSUs that are or become Vested, all other terms and conditions of
this Award Agreement shall continue to apply to such Vested Year-End French
Alternative RSUs,

 



--------------------------------------------------------------------------------



 



and failure to meet such terms and conditions may result in the termination of
this Award (as a result of which no Shares underlying such Vested Year-End
French Alternative RSUs would be delivered).
               (b) Delivery and Transfer Restrictions.
                    (i) The Delivery Date with respect to the number or
percentage of your Year-End French Alternative RSUs shall be the date specified
next to such number or percentage of Year-End French Alternative RSUs on your
Award Statement. In accordance with Treasury Regulations section (“Reg.”)
1.409A-3(d), the Firm may accelerate delivery to a date that is up to 30 days
before the Delivery Date specified on the Award Statement; provided, however,
that in no event shall you be permitted to designate, directly or indirectly,
the taxable year of the delivery. Notwithstanding any other provision to the
contrary in this Award Agreement or your Award Statement, a delivery of Shares
in respect of Year-End French Alternative RSUs shall not occur prior to the
expiration of a minimum period of two years following the Date of Grant, except
as provided in Paragraph 3(c) hereof.
                    (ii) Except as provided in this Paragraph 3 and in
Paragraphs 2, 4, 5, 6, 7, 9, 10, 15 and 16, in accordance with Section 3.23 of
the Plan, reasonably promptly (but in no case more than thirty (30) Business
Days) after each date specified as a Delivery Date (or any other date delivery
of Shares is called for hereunder), Shares underlying the number or percentage
of your then Outstanding Year-End French Alternative RSUs with respect to which
such Delivery Date (or other date) has occurred (which number of Shares may be
rounded to avoid fractional Shares) shall be delivered by book entry credit to
your Custody Account or to a brokerage account, as approved or required by the
Firm and shall be subject to the Transfer Restrictions described in Paragraph
3(b)(iv) hereof until the applicable “Transferability Date” (defined below)
identified on your Award Statement. Notwithstanding the foregoing, if you are or
become considered by GS Inc. to be one of its “covered employees” within the
meaning of Section 162(m) of the Code, then you shall be subject to
Section 3.21.3 of the Plan, as a result of which delivery of your Shares may be
delayed.
                    (iii) Notwithstanding Section 1.3.2(i) of the Plan, you
shall receive, on each Delivery Date, Shares only to the exclusion of cash,
other securities, other Awards or other property.
                    (iv) The “Transferability Date” with respect to the number
or percentage of your Year-End French Alternative RSUs shall be the date
specified next to such number or percentage of Year-End French Alternative RSUs
on your Award Statement (which date, notwithstanding any other provision to the
contrary in this Award Agreement, shall not occur prior to the expiration of a
minimum period of two years following the delivery of the corresponding Shares).
Except as provided in Paragraphs 3(c), 7, and 9(h): (A) on each Delivery Date
(or any other date delivery of Shares is called for hereunder), and until the
applicable Transferability Date, all of the delivered Shares underlying the
number or percentage of Year-End French Alternative RSUs specified next to such
Delivery Date on your Award Statement (which may be rounded to avoid fractional
Shares) will be subject to the “Transfer Restrictions” (as hereinafter defined)
(such Shares, “Shares at Risk”) and shall not be permitted to be sold,
exchanged, transferred, assigned, pledged, hypothecated, fractionalized, hedged
or otherwise disposed of (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily by you (collectively referred
to as the “Transfer Restrictions”) and any purported sale, exchange, transfer,
assignment, pledge, hypothecation, fractionalization, hedge or other disposition
in violation of the Transfer Restrictions shall be void; and (B) until the
applicable Transferability Date, if and to the extent your Shares at Risk are
certificated, the Certificates representing the Shares at Risk are subject to
the restrictions in this Paragraph 3(b)(iv), and GS Inc. shall advise its
transfer agent to place a stop order against your Shares at Risk. Within 30
Business Days after the Transferability Date (or any other date described herein
on which the Transfer Restrictions are removed), GS Inc. shall take, or shall
cause to be taken, such steps as may be necessary to remove the Transfer
Restrictions. Provided that in each case the release of Transfer Restrictions
will not occur prior to the expiration of a minimum of two years following the
delivery of

- 2 -



--------------------------------------------------------------------------------



 



corresponding Shares: (A) Shares underlying 50% of your Year-End French
Alternative RSUs with a Delivery Date in January           and that are Vested
on the Date of Grant will have a Transferability Date in January          
(B) Shares underlying 50% of your Year-End French Alternative RSUs with a
Delivery Date in January           and that are scheduled to Vest on December
31,          will have a Transferability Date in January          ; (C) Shares
underlying the remaining 50% of your Year-End French Alternative RSUs with a
Delivery Date in January           (i.e., Year-End French Alternative RSUs that
are Vested on the Date of Grant and Year-End French Alternative RSUs that are
scheduled to Vest on December 31,         ) will have a Transferability Date in
January           and (D) 100% of your Year-End French Alternative RSUs with a
Delivery Date in January           will have a Transferability Date in January 
        .
                    (v) In the discretion of the Committee, delivery of Shares
(including Shares at Risk) may be made initially into an escrow account meeting
such terms and conditions as are determined by the Firm and may be held in that
escrow account until such time as the Committee has received such documentation
as it may have requested or until the Committee has determined that any other
conditions or restrictions on delivery of Shares required by this Award
Agreement have been satisfied. By accepting your Year-End French Alternative
RSUs, you have agreed on behalf of yourself (and your estate or other permitted
beneficiary) that the Firm may establish and maintain an escrow account on such
terms and conditions (which may include, without limitation, your executing any
documents related to, and your paying for any costs associated with, such escrow
account) as the Firm may deem necessary or appropriate.
               (c) Death. Notwithstanding any other Paragraph of this Award
Agreement (except Paragraph 15), if you die prior to the Delivery Date and/or
the Transferability Date, the Shares underlying your then Outstanding Year-End
French Alternative RSUs shall be delivered to the representative of your estate
and any Transfer Restrictions shall cease to apply as soon as practicable after
the date of death and after such documentation as may be requested by the
Committee is provided to the Committee. The Committee may adopt procedures
pursuant to which you may be permitted to specifically bequeath some or all of
your Outstanding Year-End French Alternative RSUs under your will to an
organization described in Sections 501(c)(3) and 2055(a) of the Code (or such
other similar charitable organization as may be approved by the Committee).
          4. Termination of Year-End French Alternative RSUs and Non-Delivery of
Shares; Termination and Retrocession of Shares at Risk.
               (a) Unless the Committee determines otherwise, and except as
provided in Paragraphs 3(c), 6, 7, and 9(h), if your Employment terminates for
any reason or you otherwise are no longer actively employed with the Firm, your
rights in respect of your Year-End French Alternative RSUs that were Outstanding
but that had not yet become Vested prior to your termination of Employment
immediately shall terminate, such Year-End French Alternative RSUs shall cease
to be Outstanding and no Shares shall be delivered in respect thereof. Unless
the Committee determines otherwise, and except as provided in Paragraphs 3(c),
7, and 9(h), if your Employment terminates for any reason or you otherwise are
no longer actively employed with the Firm, any Transfer Restrictions shall
continue to apply until the applicable Transferability Date as provided in
Paragraph 3(b)(iv).
               (b) Without limiting the application of Paragraphs 4(c), 4(d) and
4(f), and subject to Paragraphs 6(b) and 6(c), your rights in respect of the
Year-End French Alternative RSUs that are Vested on the Date of Grant shall
terminate, such Outstanding Year-End French Alternative RSUs shall cease to be
Outstanding, and no Shares shall be delivered in respect thereof if, prior to
the earlier of (i) December 31,          or (ii) the date on which your
Employment is terminated without Cause or for Good Reason within 18 months
following a Change in Control as described in Paragraph 7 hereof, you engage in
“Competition.” For purposes of this Award Agreement, “Competition” means that
you (i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise.

- 3 -



--------------------------------------------------------------------------------



 



               (c) Unless the Committee determines otherwise, and except as
provided in Paragraphs 6 and 7, your rights in respect of all of your
Outstanding Year-End French Alternative RSUs (whether or not Vested) immediately
shall terminate, such Year-End French Alternative RSUs shall cease to be
Outstanding and no Shares shall be delivered in respect thereof if:
                    (i) you attempt to have any dispute under the Plan or this
Award Agreement resolved in any manner that is not provided for by Paragraph 12
or Section 3.17 of the Plan;
                    (ii) any event that constitutes Cause has occurred;
                    (iii) (A) you, in any manner, directly or indirectly,
(1) Solicit any Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Firm, (2) interfere with or
damage (or attempt to interfere with or damage) any relationship between the
Firm and any Client, (3) Solicit any person who is an employee of the Firm to
resign from the Firm or to apply for or accept employment with any Competitive
Enterprise or (4) on behalf of yourself or any person or Competitive Enterprise
hire, or participate in the hiring of, any Selected Firm Personnel or identify,
or participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
                    (iv) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement. By accepting the delivery
of Shares under this Award Agreement, you shall be deemed to have represented
and certified at such time that you have complied with all the terms and
conditions of the Plan and this Award Agreement;
                    (v) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;
                    (vi) as a result of any action brought by you, it is
determined that any of the terms or conditions for delivery of Shares in respect
of this Award Agreement are invalid; or
                    (vii) your Employment terminates for any reason or you
otherwise are no longer actively employed with the Firm and an entity to which
you provide services grants you cash, equity or other property (whether vested
or unvested) to replace, substitute for or otherwise in respect of any
Outstanding Year-End French Alternative RSUs.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (A) any
Firm employee or consultant (1) with whom you personally worked while employed
by the Firm, or (2) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (B) any Managing Director of the Firm.

- 4 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, your Outstanding Year-End French Alternative RSUs
that are Vested on the Date of Grant will not be subject to Paragraph 4(c)(iii)
on or after December 31,      .
               (d) Unless the Committee determines otherwise, and except as
provided in Paragraph 7, your rights in respect of all of your Shares at Risk
immediately shall terminate and such Shares at Risk shall be retroceded for no
consideration if:
                    (i) any event constituting Cause has occurred;
                    (ii) the Committee determines that you failed to meet, in
any respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;
                    (iii) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply, with all the terms
and conditions of the Plan and this Award Agreement; or
                    (iv) your Employment terminates for any reason or you
otherwise are no longer actively employed with the Firm and an entity to which
you provide services grants you cash, equity or other property (whether vested
or unvested) to replace, substitute for or otherwise in respect of any Shares at
Risk.
               (e) For the avoidance of doubt, failure to pay or reimburse the
Firm, upon demand, for any amount you owe to the Firm shall constitute
(i) failure to meet an obligation you have under an agreement referred to in
Paragraph 4(c)(v) and 4(d)(ii), regardless of whether such obligation arises
under a written agreement, and/or (ii) a material violation of Firm policy
constituting Cause referred to in Paragraphs 4(c)(ii)) and 4(d)(i).
               (f) Unless the Committee determines otherwise, without limiting
any other provision in Paragraph 4(c) or Paragraph 4(d), and except as provided
in Paragraph 7, if the Committee determines that, during the Firm’s       fiscal
year, you participated in the structuring or marketing of any product or
service, or participated on behalf of the Firm or any of its clients in the
purchase or sale of any security or other property, in any case without
appropriate consideration of the risk to the Firm or the broader financial
system as a whole (for example, where you have improperly analyzed such risk or
where you have failed sufficiently to raise concerns about such risk) and, as a
result of such action or omission, the Committee determines there has been, or
reasonably could be expected to be, a material adverse impact on the Firm, your
business unit or the broader financial system, your rights in respect of your
Year-End French Alternative RSUs awarded as part of this Award (whether or not
Vested) immediately shall terminate, such Year-End French Alternative RSUs shall
cease to be Outstanding and no Shares shall be delivered in respect thereof (and
any Shares, Dividend Equivalents, dividends on Shares at Risk or other amounts
paid or delivered to you in respect of this Award shall be subject to repayment
in accordance with Paragraph 5) and any Shares at Risk shall be terminated and
retroceded for no consideration.
          5. Repayment. The provisions of Section 2.6.3 of the Plan (which
requires Award recipients to repay to the Firm amounts delivered to them if the
Committee determines that all terms and conditions of this Award Agreement in
respect of such delivery were not satisfied) shall apply to this Award.

- 5 -



--------------------------------------------------------------------------------



 



          6. Extended Absence, Retirement, Downsizing and Approved Termination
for Program Analysts.
               (a) Notwithstanding any other provision of this Award Agreement,
but subject to Paragraph 6(b), in the event of the termination of your
Employment (determined as described in Section 1.2.19 of the Plan) by reason of
Extended Absence or Retirement (as defined below), the condition set forth in
Paragraph 4(a) shall be waived with respect to any Year-End French Alternative
RSUs that were Outstanding but that had not yet become Vested immediately prior
to such termination of Employment (as a result of which such Year-End French
Alternative RSUs shall become Vested), but all other terms and conditions of
this Award Agreement shall continue to apply (including any applicable Transfer
Restrictions). Notwithstanding anything to the contrary in the Plan or
otherwise, “Retirement” means termination of your Employment (other than for
Cause) on or after the Date of Grant at a time when (i) (A) the sum of your age
plus years of service with the Firm (as determined by the Committee in its sole
discretion) equals or exceeds 60 and (B) you have completed at least ten
(10) years of service with the Firm (as determined by the Committee in its sole
discretion) or, if earlier, (ii) (A) you have attained age 50 and (B) you have
completed at least 5 (five) years of service with the Firm (as determined by the
Committee in its sole discretion). Any termination of Employment by reason of
Extended Absence or Retirement shall not affect any applicable Transfer
Restrictions, and any Transfer Restrictions shall continue to apply until the
Transferability Date as provided in Paragraph 3(b)(iv).
               (b) Without limiting the application of Paragraphs 4(c), 4(d) and
4(f), your rights in respect of your Outstanding Year-End French Alternative
RSUs that become Vested in accordance with Paragraph 6(a) immediately shall
terminate, such Outstanding Year-End French Alternative RSUs shall cease to be
Outstanding, and no Shares shall be delivered in respect thereof if, prior to
the original Vesting Date with respect to such Year-End French Alternative RSUs,
you engage in Competition. Notwithstanding the foregoing, unless otherwise
determined by the Committee in its discretion, neither this Paragraph 6(b) nor
Paragraph 4(b) will apply to your Outstanding Year-End RSUs if your termination
of Employment by reason of Extended Absence or Retirement is characterized by
the Firm as “involuntary” or by “mutual agreement” other than for Cause and if
you execute such a general waiver and release of claims and an agreement to pay
any associated tax liability, both as may be prescribed by the Firm or its
designee. No termination of Employment initiated by you, including any
termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”
               (c) Notwithstanding any other provision of this Award Agreement
and subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(a) shall be
waived with respect to your Year-End French Alternative RSUs that were
Outstanding but that had not yet become Vested immediately prior to such
termination of Employment (as a result of which such Year-End French Alternative
RSUs shall become Vested) and Paragraph 4(b) shall not apply to your Outstanding
Year-End RSUs that are Vested on the Date of Grant, but all other conditions of
this Award Agreement shall continue to apply (including, without limitation,
Paragraphs 3(b)(i) and 3(b)(iv)). Whether or not your Employment is terminated
solely by reason of a “downsizing” shall be determined by the Firm in its sole
discretion. No termination of Employment initiated by you, including any
termination claimed to be a “constructive termination” or the like or a
termination for good reason, will be solely by reason of a “downsizing.” Your
termination of Employment by reason of “downsizing” shall not affect any
applicable Transfer Restrictions, and any Transfer Restrictions shall continue
to apply until the applicable Transferability Date as provided in
Paragraph 3(b)(iv).
               (d) Notwithstanding any other provision of this Award Agreement,
if you are classified by the Firm as a “program analyst,” and your Employment is
terminated without Cause solely by

- 6 -



--------------------------------------------------------------------------------



 



reason of an “approved termination” with respect to your participation in the
program prior to any Vesting Date specified on your Award Statement, the
condition set forth in Paragraph 4(a) shall be waived with respect to any
Year-End French Alternative RSUs that were Outstanding but had not yet become
Vested immediately prior to such termination of Employment (as a result of which
such Year-End French Alternative RSUs shall become Vested) and Paragraph 4(b)
shall not apply to your Outstanding Year-End RSUs that are Vested on the Date of
Grant, but all other conditions of this Award Agreement shall continue to apply
(including, without limitation, Paragraphs 3(b)(i) and 3(b)(iv)). Unless
otherwise determined by the Committee, for purposes of this Paragraph 6(d), an
“approved termination” shall mean a termination of Employment from the analyst
program where you: (i) successfully complete the analyst program (as determined
by the Firm in its sole discretion), which shall include, but not be limited to,
remaining Employed by the Firm through the analyst program completion date
specified by the Firm and (ii) terminate Employment with the Firm immediately
after you complete the analyst program, without any “stay-on” or other agreement
or understanding to continue Employment with the Firm. If you agree to stay with
the Firm as an employee after your analyst program ends and then later terminate
Employment, you will not have an “approved termination.” An “approved
termination” shall not affect any applicable Transfer Restrictions, and any
Transfer Restrictions shall continue to apply until the applicable
Transferability Date as provided in Paragraph 3(b)(iv).
          7. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement (except Paragraphs 3(b)(i), 3(b)(iv) and 15), in the event a
Change in Control shall occur and within 18 months thereafter the Firm
terminates your Employment without Cause or you terminate your Employment for
Good Reason, all Shares underlying your then Outstanding Year-End French
Alternative RSUs, whether or not Vested, shall be delivered (but not earlier
than the second anniversary of the Date of Grant) and any Transfer Restrictions
shall cease to apply (but not earlier than the second anniversary of the
applicable Delivery Date).
          8. Dividend Equivalent Rights; Dividends. Each Year-End French
Alternative RSU shall include a Dividend Equivalent Right. Accordingly, with
respect to each of your Outstanding Year-End French Alternative RSUs, at or
after the time of distribution of any regular cash dividend paid by GS Inc. in
respect of a Share the record date for which occurs on or after the Date of
Grant, you shall be entitled to receive an amount (less applicable withholding)
equal to such regular dividend payment as would have been made in respect of the
Share underlying such Outstanding Year-End French Alternative RSU. Payment in
respect of a Dividend Equivalent Right shall be made only with respect to
Year-End French Alternative RSUs that are Outstanding on the relevant record
date. Each Dividend Equivalent Right shall be subject to the provisions of
Section 2.8.2 of the Plan. You shall be entitled to receive on a current basis
any regular cash dividend paid by GS, Inc. in respect of your Shares at Risk,
or, if the Shares at Risk are held in escrow, the Firm will direct the
transfer/paying agent to distribute the dividends to you in respect of your
Shares at Risk.
          9. Certain Additional Terms, Conditions and Agreements.
               (a) The delivery of Shares is conditioned on your satisfaction of
any applicable withholding taxes in accordance with Section 3.2 of the Plan. To
the extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this Award (provided such sale shall not
occur prior to the expiration of a minimum period of two years following the
delivery of the corresponding Shares). In addition, if you are an individual
with separate employment contracts (at any time during and/or after the Firm’s
      fiscal year), the Firm may, in its sole discretion, require you to provide
for a reserve in an amount the Firm determines is advisable or necessary in
connection with any actual, anticipated or potential tax consequences related to
your separate employment contracts by requiring you to choose between remitting
such amount (i) in cash (or through payroll deduction or

- 7 -



--------------------------------------------------------------------------------



 



otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this Award (provided such sale shall not
occur prior to the expiration of a minimum period of two years following the
delivery of the corresponding Shares) (or any other Outstanding Awards under the
Plan). In no event, however, shall any choice you may have under the preceding
two sentences determine, or give you any discretion to affect, the timing of the
delivery of Shares or the timing of payment of tax obligations.
               (b) If you are or become a Managing Director, your rights in
respect of the Year-End French Alternative RSUs are conditioned on your becoming
a party to any shareholders’ agreement to which other similarly situated
employees of the Firm are a party.
               (c) Your rights in respect of your Year-End French Alternative
RSUs are conditioned on the receipt to the full satisfaction of the Committee of
any required consents (as described in Section 3.3 of the Plan) that the
Committee may determine to be necessary or advisable.
               (d) You understand and agree, in accordance with Section 3.3 of
the Plan, by accepting this Award, you have expressly consented to all of the
items listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
               (e) You understand and agree, in accordance with Section 3.22 of
the Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your Year-End French Alternative RSUs in
accordance with such rules and procedures as may be adopted from time to time
with respect to sales of such Shares (which may include, without limitation,
restrictions relating to the timing of sale requests, the manner in which sales
are executed, pricing method, consolidation or aggregation of orders and volume
limits determined by the Firm). In addition, you understand and agree that you
shall be responsible for all brokerage costs and other fees or expenses
associated with your Year-End French Alternative RSU Award, including without
limitation, such brokerage costs or other fees or expenses in connection with
the sale of Shares delivered to you hereunder.
               (f) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.
               (g) You undertake to comply with (and take all steps requested by
the Firm to assure that it complied with) the reporting requirements to be
established by French law and regulations in order to benefit from the tax and
social security regime set forth under article 83 of the Finance Act for 2005
(law # 2004-1484) dated December 30th, 2004, article 41 of the law # 2005-842
dated July 26th, 2005 and articles 34, 39, 40 and 41 of the law # 2006-1770
dated December 30, 2006.
               (h) Without limiting the application of Paragraphs 4(c), 4(d) and
4(f), if:
                    (i) your Employment with the Firm terminates solely because
you resigned to accept employment at any U.S. Federal, state or local
government, any non-U.S. government, any supranational or international
organization, any self-regulatory organization or any agency, or instrumentality
of any such government or organization, or any other employer determined by the
Committee, and as a result of such employment, your continued holding of your
Outstanding Year-End French Alternative RSUs and/or Shares at Risk would result
in an actual or perceived conflict of interest (“Conflicted Employment”); or

- 8 -



--------------------------------------------------------------------------------



 



                    (ii) following your termination of Employment other than
described in Paragraph 9(h)(i), you notify the Firm that you have accepted or
intend to accept Conflicted Employment at a time when you continue to hold
Outstanding Year-End French Alternative RSUs and/or Shares at Risk;
then, in the case of Paragraph 9(h)(i) above only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Year-End French Alternative
RSUs you then hold that had not yet become Vested (as a result of which such
Year-End French Alternative RSUs shall become Vested) and, in the case of
Paragraphs 9(h)(i) and 9(h)(ii) above, any Transfer Restrictions shall cease to
apply, and, at the sole discretion of the Firm, you shall receive either a lump
sum cash payment in respect of, or delivery of Shares underlying, your then
Outstanding Vested Year-End French Alternative RSUs, in each case as soon as
practicable after the Committee has received satisfactory documentation relating
to your Conflicted Employment.
               (i) In addition to and without limiting the generality of the
provisions of Section 1.3.5 of the Plan, neither the Firm nor any Covered Person
shall have any liability to you or any other person for any action taken or
omitted in respect of this or any other Award.
               (j) You understand and agree that, in the event of your
termination of Employment while you continue to hold outstanding Vested Year-End
French Alternative RSUs and/or Shares at Risk, you may be required to certify,
from time to time, your compliance with all terms and conditions of the Plan and
this Award Agreement. You understand and agree that (i) it is your
responsibility to inform the Firm of any changes to your address to ensure
timely receipt of the certification materials, (ii) you are responsible for
obtaining such certification materials by contacting the Firm if you do not
receive certification materials, and (iii) failure to return properly completed
certification materials by the deadline specified in the certification materials
will result in the forfeiture of all of your outstanding Year-End French
Alternative RSUs and Shares at Risk, as applicable, in accordance with
Paragraphs 4(c)(iv) and 4(d)(iii).
          10. Right of Offset. Except as provided in Paragraph 15(h), the
obligation to deliver Shares or to remove the Transfer Restrictions under this
Award Agreement is subject to Section 3.4 of the Plan, which provides for the
Firm’s right to offset against such obligation any outstanding amounts you owe
to the Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.
          11. Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement, and the Board may
amend the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing.
          12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.
          13. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the

- 9 -



--------------------------------------------------------------------------------



 



Plan shall apply to this Award. Any purported transfer or assignment in
violation of the provisions of this Paragraph 13 or Section 3.5 of the Plan
shall be void.
          14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
          15. Compliance of Award Agreement and Plan With Section 409A. The
provisions of this Paragraph 15 apply to you only if you are a United States
taxpayer.
               (a) References in this Award Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance. This Award Agreement and the Plan provisions
that apply to this Award are intended and shall be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A
(“409A deferred compensation”), whether by reason of short-term deferral
treatment or other exceptions or provisions). The Committee shall have full
authority to give effect to this intent. To the extent necessary to give effect
to this intent, in the case of any conflict or potential inconsistency between
the provisions of the Plan (including, without limitation, Sections 1.3.2 and
2.1 thereof) and this Award Agreement, the provisions of this Award Agreement
shall govern, and in the case of any conflict or potential inconsistency between
this Paragraph 15 and the other provisions of this Award Agreement, this
Paragraph 15 shall govern.
                (b) Delivery of Shares shall not be delayed beyond the date on
which all applicable conditions or restrictions on delivery of Shares in respect
of your Year-End French Alternative RSUs required by this Agreement (including,
without limitation, those specified in Paragraphs 3(b) and (c), 6(b) and (c)
(execution of waiver and release of claims and agreement to pay associated tax
liability) and 9 and the consents and other items specified in Section 3.3 of
the Plan) are satisfied, and shall occur by March 15 of the calendar year in
which the Delivery Date occurs unless, in order to permit such conditions or
restrictions to be satisfied, the Committee elects, pursuant to Reg.
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in accordance with Section
409A, to delay delivery of Shares to a later date within the same calendar year
or to such later date as may be permitted under Section 409A, including, without
limitation, Regs. 1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan
pertaining to Code Section 162(m)) and 1.409A-3(d).
               (c) Notwithstanding the provisions of Paragraph 3(b)(iii) and
Section 1.3.2(i) of the Plan, to the extent necessary to comply with
Section 409A, any securities, other Awards or other property that the Firm may
deliver in respect of your Year-End French Alternative RSUs shall not have the
effect of deferring delivery or payment, income inclusion, or a substantial risk
of forfeiture, beyond the date on which such delivery, payment or inclusion
would occur or such risk of forfeiture would lapse, with respect to the Shares
that would otherwise have been deliverable (unless the Committee elects a later
date for this purpose pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may
be permitted under Section 409A, including, without limitation and to the extent
applicable, the subsequent election provisions of Section 409A(a)(4)(C) of the
Code and Reg. 1.409A-2(b)).
               (d) Notwithstanding the timing provisions of Paragraph 3(c), the
delivery of Shares referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).

- 10 -



--------------------------------------------------------------------------------



 



               (e) The timing of delivery of Shares referred to in Paragraph 7
shall occur on the earlier of (i) the Delivery Date or (ii) a date that is
within the calendar year in which the termination of Employment occurs (but not
earlier than the second anniversary of the Date of Grant); provided, however,
that, if you are a “specified employee” (as defined by the Firm in accordance
with Section 409A(a)(2)(i)(B) of the Code), delivery shall occur on the earlier
of the Delivery Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period) (but not earlier than the
second anniversary of the Date of Grant). For purposes of Paragraph 7,
references in this Award Agreement to termination of Employment mean a
termination of Employment from the Firm (as defined by the Firm) which is also
separation from service (as defined by the Firm in accordance with
Section 409A).
               (f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2
of the Plan to the contrary, the Dividend Equivalent Rights with respect to each
of your Outstanding Year-End French Alternative RSUs shall be paid to you within
the calendar year that includes the date of distribution of any corresponding
regular cash dividends paid by GS Inc. in respect of a Share the record date for
which occurs on or after the Date of Grant. The payment shall be in an amount
(less applicable withholding) equal to such regular dividend payment as would
have been made in respect of the Shares underlying such Outstanding Year-End
French Alternative RSUs.
               (g) The timing of delivery or payment referred to in Paragraph
9(h) shall be the earlier of (i) the Delivery Date or (ii) a date that is within
the calendar year in which the Committee receives satisfactory documentation
relating to your Conflicted Employment, provided that such delivery or payment
shall be made only at such time as, and if and to the extent that it, as
reasonably determined by the Firm, would not result in the imposition of any
additional tax to you under Section 409A.
               (h) Paragraph 10 and Section 3.4 of the Plan shall not apply to
Awards that are 409A deferred compensation.
               (i) Delivery of Shares in respect of any Award may be made, if
and to the extent elected by the Committee, later than the Delivery Date or
other date or period specified hereinabove (but, in the case of any Award that
constitutes 409A deferred compensation, only to the extent that the later
delivery is permitted under Section 409A).
               16. Compliance of Award Agreement and Plan with Section 457A. To
the extent the Committee or the Plan’s committee that has been delegated certain
authority by the Committee (the “SIP Committee”) determines that
(i) Section 457A of the Code or any guidance promulgated thereunder
(“Section 457A”) requires that, in order to qualify for the short-term deferral
exception from treatment as “deferred compensation” under Section 457A(d)(3)(B)
of the Code, the documents governing an Award must specify that such Award will
be delivered within the period set forth in Section 457(A)(d)(3)(B) of the Code
and (ii) all or any portion of this Award is or becomes subject to Section 457A,
this Award Agreement will be deemed to be amended as of the Date of Grant (as
the Committee or the SIP Committee determines necessary or appropriate after
consultation with counsel) to provide that delivery of Year-End RSUs will occur
no later than 12 months after the end of the taxable year in which the right to
delivery is first no longer subject to a substantial risk of forfeiture (as
defined under Section 457A); provided, however, that no action or modification
will be permitted to the extent that such action or modification would cause
such Award to fail to satisfy the conditions of an applicable exception from the
requirements of Section 409A or otherwise would result in an additional tax
imposed under Section 409A in respect of such Award.

- 11 -



--------------------------------------------------------------------------------



 



               17. Headings. The headings in this Award Agreement are for the
purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.
          IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

                  THE GOLDMAN SACHS GROUP, INC.    
 
           
 
  By:    
 
   
 
  Name:        
 
  Title:        

- 12 -